Citation Nr: 0100133	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-21 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for allergic 
rhinoconjunctivitis.

2.  Entitlement to service connection for a skin disorder, to 
include erythroderma, pruritus ani, dyshidrosis, and 
neuroderm.

3.  Entitlement to service connection for non-tropical sprue.

4.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied entitlement to service 
connection for post-traumatic stress disorder (PTSD), 
circadian rhythm sleep disorder, chronic allergic 
rhinoconjunctivitis, erythroderma, non-tropical sprue, 
pruritus ani, dyshidrosis, neuroderm, and hemorrhoids.

In a May 2000 statement, the veteran stated he was 
withdrawing his claims of entitlement to service connection 
for PTSD and a sleep disorder.  Thus, those claims have been 
properly withdrawn and are not part of the current appellate 
review.  38 C.F.R. §§ 20.204(b), (c) (2000).

The Board notes that in a July 2000 statement, the veteran 
stated he did not want to withdraw his claim for service 
connection for PTSD.  The RO determined that the veteran had 
already withdrawn his claim and construed the veteran's 
statement as a petition to reopen the claim for service 
connection for PTSD.  The Board agrees with the RO's 
determination.  In an August 2000 rating decision, the RO 
denied reopening the claim for service connection for PTSD 
and continued the 30 percent evaluation for undifferentiated-
type schizophrenia.  The veteran has not appealed the August 
2000 decision, and thus this claims are not part of the 
current appellate review.


REMAND

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim and expanded the its duty to notify 
the veteran and his representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).

This legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.

The veteran has brought forth diagnoses of allergic 
rhinoconjunctivitis, erythroderma, pruritus ani, dyshidrosis, 
neuroderm, and non-tropical sprue.  Additionally, the he has 
attributed these disabilities to his service-connected 
psychiatric disorder.  Finally, there is insufficient 
evidence to make a decision on these claims.  Thus, the 
evidence of record establishes that a VA examination, to 
include a medical opinion, is necessary to make a decision on 
these claims.  

Also, the veteran has provided the RO with a list of five 
private physicians who have treated him for the disabilities 
for which he seeks service connection.  The RO must make 
every attempt to obtain these records, as the veteran has 
indicated they are relevant.

The Board notes that the veteran has not brought forth 
competent evidence of a current diagnosis of hemorrhoids.  
However, he has alleged that he has been treated for such by 
a private physician.  If the medical records obtained show a 
current diagnosis of hemorrhoids, the RO should have the 
veteran examined, to include the examiner providing a medical 
opinion.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his allergic 
rhinoconjunctivitis, erythroderma, 
pruritus ani, dyshidrosis, neuroderm, 
non-tropical sprue, and hemorrhoids.  The 
RO should inform the veteran that he 
should give VA a release form to obtain 
the records from Drs. Robert Nagy, 
Douglas E. Roberts, Jr., Bruce A. Berlow, 
Jeffrey Right. Gunter, and David Wang.  

After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the Veterans Claims Assistance Act.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  The RO should schedule the veteran to 
undergo comprehensive VA examinations to 
determine the nature, severity, and 
etiology of allergic rhinoconjunctivitis, 
erythroderma, pruritus ani, dyshidrosis, 
neuroderm, and non-tropical sprue, and 
hemorrhoids (if appropriate).  The 
examiner must have an opportunity to 
review the veteran's claims file.  After 
reviewing the available medical records 
and examining the veteran, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that allergic rhinoconjunctivitis, 
erythroderma, pruritus ani, dyshidrosis, 
neuroderm, non-tropical sprue, and 
hemorrhoids were incurred in service or 
are proximately due to or the result of 
the service-connected undifferentiated-
type schizophrenia.  A complete rationale 
for any opinion expressed should be 
included in the examination report, to 
include upon what medical principles the 
opinions are based and citation to the 
evidence of record upon which the opinion 
is based.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

5.  Thereafter, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for allergic 
rhinoconjunctivitis, erythroderma, 
pruritus ani, dyshidrosis, neuroderm, and 
non-tropical sprue, and hemorrhoids on a 
direct basis and as secondary to the 
service-connected undifferentiated-type 
schizophrenia.

If the benefits sought on appeal remain denied, the veteran 
and his representative, if he has one, should be provided 
with a supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the veteran's VA claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


